Exhibit 10.3

 

NORTHWEST BIOTHERAPEUTICS, INC.

SUBSCRIPTION AGREEMENT

 

THIS SUBSCRIPTION AGREEMENT (this “Agreement”), is made as of ____________,
2017, by and among Northwest Biotherapeutics, Inc., a Delaware corporation (the
“Company”), and ____________, the purchaser identified on the signature pages
hereto (the “Purchaser”).

 

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to an effective S-3 registration statement under the Securities Act of
1933, as amended (the “Securities Act”), the Company desires to issue and sell
to the Purchaser, and the Purchaser, desires to purchase from the Company,
securities of the Company as more fully described in this Agreement.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser agree
as follows:

 

I.Purchase and Sale

 

A.The Purchaser hereby agrees to purchase at the Closing (as defined below) and
the Company agrees, subject to the accuracy of the representations of the
Purchaser set forth in Part III, to sell and issue to the Purchaser at the
Closing the number of Offered Securities set forth below at a purchase price of
$1.70 per share for 58,824 shares of Series A Convertible Preferred Stock (as
set forth below in column A below, each Series A Convertible Preferred share
convertible in accordance with the Certificate of Designations into 10 common
shares priced at 17 cents per share for 588,235 shares as calculated in Column B
below, and a two year Class D-1 Warrant with a number of exercise shares equal
to the number of converted common shares (588,235 shares) as calculated in
Column C below, with an exercise price of 22 cents per share ($0.22). The
aggregate subscription price to be paid by the Purchaser in respect of all the
Offered Securities to be purchased pursuant to this Agreement is One Hundred
Thousand Dollars ($100,000) (the “Aggregate Purchase Price”) as indicated in
Column D below. The Series A Preferred Shares, the shares of Common Stock and
the Warrants to be issued to the Purchaser upon the purchase of the Series A
Preferred Shares to be issued at the closing pursuant to this Agreement are
collectively referred to as the “Offered Securities.”

  

  (A) (B) (C) (D) Name and Address

Number of

Shares of Series

A Convertible

Preferred Shares 

Being Issued

Number of Common

Shares Upon Conversion

Number Of Class D-1 Warrants Subscription Price For Series A Preferred Shares
and Class D-1 Warrants     (Equal to Column (A) multiplied by 10) (Equal to
Column (A) multiplied by 10)

(Equal to
Column (A) multiplied

by $1.70)

 

 

 

 

 

 

58,824

 

 

588,235

 

 

588,235

 

 

$100,000

  



 

 

 

B.The delivery to the Purchaser of the Offered Securities being sold pursuant to
this Agreement shall, subject to satisfaction of the Company’s obligations to
sell the Offered Securities pursuant to the Agreement as set forth herein and
payment in full by the Purchaser of the Aggregate Purchase Price, take place on
such date as the Company and Purchaser may agree (such date, the “Closing”). At
the Closing, the Company shall deliver to each Purchaser (i) the Certificate of
Designations with respect to the Series A Convertible Preferred Shares,
containing the specific terms and procedures for converting to Common Shares,
and (ii) certificates representing the Class D-1 Warrants being purchased by
such Purchaser at such Closing, against payment of the purchase price therefor
by wire transfer to a bank account designated by the Company.

 

C.The obligations of the Company to issue and sell Offered Securities to the
Purchaser at the Closing are subject to the fulfillment, on or before the
Closing, of each of the following conditions, unless otherwise waived: (i) no
legal action, suit or proceeding shall be pending that seeks to restrain or
prohibit the transactions contemplated by this Agreement, (ii) the
representations and warranties of the Purchaser contained in Part III shall be
true and correct in all respects as of the date of this Agreement and as of the
date of Closing, and (iii) the adoption and filing by the Company with the
Secretary of State the Certificate of Designations relating to the Offered
Securities in a form and reflecting terms reasonably acceptable to the purchaser
and to the Company.

 

II.The Company hereby represents and warrants to the Purchaser that (i) the
Company is a corporation duly organized, validly existing and in good standing
under the laws of the State of Delaware, (ii) all corporate action required to
be taken by the Company to authorize the issuance of the Offered Securities at
the Closing has been taken or will be taken prior to the Closing, (iii) the
Shares, when issued, sold and delivered in accordance with the terms and for the
consideration set forth in this Agreement, and the shares of Common Stock and
Warrants which the convertible Preferred Stock can be converted into, upon
issuance in accordance with the terms of this Agreement and the Certificate of
Designations, will be validly issued, fully paid and non-assessable, and when
issued, will constitute valid and binding obligations of the Company.

 

III.The Purchaser hereby represents, and warrants to the Company and agrees
that:

 

(please check each box and write in your initials to confirm your agreement)

 

o            Residency: The Purchaser is a legal resident of the State of
Kansas.

 

Initials: _______________

 

o          Current Stockholder: As of the date hereof the Purchaser is, and for
at least the last three months has been, a stockholder of the Company. Initials:
______________________

 

o           Institutional Accredited Investor Status: The Purchaser is an
Institutional Accredited Investor as such term is defined pursuant to Regulation
D promulgated under the Securities Act and has completed and signed the
Accredited Investor Questionnaire attached to this Agreement as Exhibit C, the
terms of which shall be deemed part of this Part III. Initials:
_____________________

 

o          Nature of Investor’s Business:  The Purchaser is or holds itself out
as being engaged primarily in the business of investing, reinvesting and/or
trading in securities.   Initials:  _____________________

 

[Signature Page Follows]

 

 2 

 

 

IN WITNESS WHEREOF, the undersigned has caused this Securities Purchase
Agreement to be duly executed by its respective authorized signatories as of the
date first indicated above.

 

Name:

 

____________________________________________________________

 

Name of Authorized Signatory:

 

_____________________________________________________________

 

Title of Authorized Signatory:

 

______________________________________________________________

 

Signature of Authorized Signatory of Purchaser:

 

_______________________________________________

  

 

Email Address of Authorized

 

Signatory:______________________________________________________

 

Facsimile Number of Authorized Signatory:

 

___________________________________________________

 

Address of Purchaser:

 

 

Address for Delivery of Securities to Purchaser (if not same as address for
notice):

 

 

Subscription Amount: $100,000

 

Preferred Shares: 58,824

 

Class D-1 Warrant Shares: 588,235

 

EIN Number: ___________________________

 

 

 3 

 



 

 



  Acknowledged and agreed to:             NORTHWEST BIOTHERAPEUTICS, INC.   a
Delaware corporation                       By: /s/ Leslie J. Goldman     Name:
Leslie J. Goldman     Title: Senior Vice President  

 

 

 

 

 

 

 

[Signature Page to Northwest Biotherapeutics, Inc. Subscription Agreement]

 

 4 

 

 

EXHIBIT A

 

FORM OF SERIES A PREFERRED

 

CERTIFICATE OF DESIGNATIONS

 

 

 

  A-1 

 

 

EXHIBIT B

 

FORM OF VOTING AGREEMENT

 

 

 

  B-1 

 

 

EXHIBIT C

 

ACCREDITED INVESTOR STATUS

 

The Purchaser must initial the applicable item below to indicate which method it
will use to verify its status as an institutional “accredited investor” as
defined in Rule 501(a) of Regulation D under the Securities Act of 1933, and to
make any necessary representations and warranties in connection with the
verification of its status as an institutional accredited investor. The
Purchaser agrees that it will provide the Company with such documentation as the
Company may reasonably request in connection with the representations of the
Purchaser as to its accredited investor status.

 

At least one of the following must be applicable and initialed to participate in
the offering.

 

FOR INDIVIDUALS INVESTING

 

(Please initial as appropriate)

 

(A)Individuals

 

             

Initial

1.

The Investor has an individual net worth in excess of $1,000,000 and represents
and warrants that such Investor has disclosed all liabilities necessary to make
a determination of net worth in such Investor’s net worth documentation.

 

In calculating net worth for purposes of this Item 1 or Item 2 below: 

 

(i)the Investor’s primary residence is not included as an asset;

 

(ii)indebtedness that is secured by the Investor’s primary residence, up to the
estimated fair market value of the primary residence at the time of the sale of
securities, is not included as a liability; and

 

(iii)indebtedness that is secured by the Investor’s primary residence in excess
of the estimated fair market value of such primary residence is included as a
liability.

 

 

 



 

             

Initial

2.

The Investor has joint net worth with his or her spouse, in excess of $1,000,000
and (please initial (a) and (b) below)

 



 

(a)

such Investor represents and warrants that such Investor has disclosed all
liabilities necessary to make a determination of such Investor's net worth:

 

please initial here:_______________

 

AND

 

(b)

such Investor's spouse represents and warrants that he or she has disclosed all
liabilities necessary to make a determination of his or her net worth:

 

please initial here:_______________

 

             

Initial

3. The Investor had individual income (exclusive of any income attributable to
his or her spouse) of more than $200,000 in each of the past two years, and
represents and warrants that such Investor reasonably expects to reach the same
income level in the current year.

 

             

Initial

4.

The Investor had joint income with his or her spouse of more than $300,000 in
each of the past two years and

 



 

(a)

such Investor represents and warrants that he or she has a reasonable
expectation of reaching the joint income level necessary to qualify as an
accredited investor

 

please initial here:_______________

 

AND

 

(b)

such Investor’s spouse represents and warrants that he or she has a reasonable
expectation of reaching the joint income level necessary to qualify as an
accredited investor

 

please initial here:_______________

 

 

FOR CORPORATIONS, PARTNERSHIPS, LIMITED LIABILITY COMPANIES, EMPLOYEE BENEFIT
PLANS OR IRA

 

(Please initial as appropriate)

 

 

 

 

 

(B)Corporations, Partnerships, Limited Liability Companies, Employee Benefit
Plans or IRA

 

1.Has the subscribing entity been formed for the specific purpose of investing
in the Offered Securities? _____________ (yes/no)

 

If your answer to question 1 is “No,” CHECK whichever of the following
statements (a-e) is applicable to the subscribing entity. If your answer to
question 1 is "Yes," the subscribing entity must be able to certify to statement
(2) below in order to qualify as an "accredited investor."

 

The undersigned entity certifies that it is an “accredited investor” because it
is:

 

(a)       _______ an employee benefit plan within the meaning of Title I of the
Employee Retirement Income Security Act of 1974, provided that the investment
decision is made by a plan fiduciary, as defined in section 3(21) of such Act,
and the plan fiduciary is a bank, savings and loan association, insurance
company or registered investment adviser; or

 

(b)       _______ an employee benefit plan within the meaning of Title I of the
Employee Retirement Income Security Act of 1974 that has total assets in excess
of $5,000,000; or

 

(c)       _______ each of its shareholders, partners, or beneficiaries meets at
least one of the conditions described above under Section II, A, Individual
Accounts. Please also CHECK the appropriate space in that section; or

 

(d)       _______ the plan is a self-directed employee benefit plan and the
investment decision is made solely by a person that meets at least one of the
conditions described above under Section II, A, Individual Accounts. Please also
CHECK the appropriate space in that section; or

 

(e)       _______ a corporation, a partnership, limited liability company, or a
Massachusetts or similar business trust with total assets in excess of
$5,000,000.

 

2.If the answer to Question B.1. above is “Yes,” please certify the statement
below is true and correct:

 

_______ The undersigned entity certifies that it is an accredited investor
because each of its shareholder or beneficiaries meets at least one of the
conditions described above under Section II, A, Individual Accounts. Please also
CHECK the appropriate space in that section.

 

(C)Trust Accounts

 

 

1.Has the subscribing entity been formed for the specific purpose of investing
in the Offered Securities? _______________        (yes/no)

 



 

 

 

If your answer to question 1 is “No,” CHECK whichever of the following
statements (a-c) is applicable to the subscribing entity. If your answer to
question 1 is “Yes,” the subscribing entity must be able to certify to the
statement (c) below in order to qualify as an “accredited investor.”

 

The undersigned trustee certifies that the trust is an “accredited investor”
because:

 

(a)_______ the trust has total assets in excess of $5,000,000 and the investment
decision has been made by a “sophisticated person;” or (Note: Complete Section 2
below to show that the investment decision was made by a “sophisticated
person”); or

 

(b)_______ the trustee making the investment decision on its behalf is a bank
(as defined in Section 3(a)(2) of the Act), a saving and loan association or
other institution as defined in Section 3(a)(5)(A) of the Securities Act, acting
in its fiduciary capacity.

 

 

Purchaser:

 

Name of Authorized Signatory:

_____________________________________________________________

 

Title of Authorized Signatory:

______________________________________________________________

 

Signature of Authorized Signatory of Purchaser:

 

 

_______________________________________________

 



 

 